DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Group I, Claim(s) 1-16 , drawn to a method for "in situ synthesis of SiC and….”  in the reply filed on 05/25/2022 is acknowledged. Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse [MPEP § 818.01(a)].
Claim 17-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Group III, there being no allowable generic or linking claim. 

Specification

The abstract of the disclosure is objected to because it has 166 words but maximum allowable limit is 150 words. Appropriate correction is required. See MPEP § 608.01(b).
 



Claim Objections
Claim 1 (c), (d), (e) and (f) are objected to because of the following informalities:  the phrase "using" is vague to understand what kind of use, instead the method claim can be rewritten as following or in any other meaningful way.  
controlling electromagnetic  radiation parameters with  one or more computers;
controlling mixing ratio parameters between the two or more powders with one or more computers;
controlling powder deposition parameters based on the structural and material specifications of the sample programmed into  the one or more computers with one or more computers; and
focusing and scan the electromagnetic radiation……………….. with autofocusing scanner. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1,
Regarding claim 1 section (a), line 11 recites the limitation “N powder” is considered indefinite as it is unclear what does N mean. One may interpret it as “nitrogen powder” or “no of powder” or “a powder labeled as N” or anything else.
Regarding claim 1 section (a), line 15 recites the limitation of “the vicinity” is considered indefinite as is a relative term it is unclear how close or how near it is,  more specifically the amount of distance or closeness is not defined and it can be subjective even between different ordinary skilled artisans. [See MPEP 2173.05(b).I. and IV].  
Regarding claim 1 section (a), line 24 recites the limitation of “at least one new material” is considered indefinite as it is unclear which new material and what kind of material, there is already two or more powder has been recited in the preamble. 
 Regarding claim 1 section (b), line 1 recites the limitation of "programming the one or more computers with structural and material specifications of the sample to be additively manufactured" is considered indefinite as it is unclear what constitutes programming with structural and material specifications. As such, it is unclear where infringement would occur in the scope of these claims for what is meant by programming and the specification does not provide sufficient structure or definition as to what function the computer is programmed to do in this particular instance.
Regarding claim 1 section (c) (d) and (e), first line of each recites the limitation of ‘using one or more computers to control” is considered indefinite as it is unclear what kind of control and how it is being carried out and it is also indefinite as it is  not clear how the one or more computers are controlling. 
Regarding claim 1 section (e), line 1 recites the limitation of "powder deposition parameters” is considered indefinite as it is unclear what are considered as the deposition parameters and which parameters are being controlled. The same line further recites the limitation of “parameter based on structural and material specifications” is considered indefinite as it is unclear what kind of structure has been taken into consideration and what kind of material specification [See MPEP 2173.05(b).II.]  The same section of the Claim 1 further recites the limitation of “using one or more computers” in line 1 and “programmed into one or more computers” is considered indefinite as it is unclear whether the programing is done within the same computer of using or other computer is programmed using one computer. This part is further indefinite as the specification does not provide sufficient structure or definition as to what function the computer is programmed to control in this instance. 

Regarding Claim 4, 7-10  each claim recites the limitation of "mixing ratio ranging from 1-100" renders the claim indefinite. The phrase "mixing ratio ranging from 1-100" is not defined by the claim whether it is by volume, density, mass etc. Although the specification defines the mixing ratio as a mixing percentage in volume %, wt% or mol%, anything in this world created from two materials have any mixing ratio from 1-100 in volume %, wt% or mol%. Specification does not recite any specific example or its property or significance of that ratio and no drawing that show any presence of that either (micrograph, x-ray,, any graph) except few block diagram. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Regarding Claim 13 line 8 recites the limitation of "smooth" is a relative term which renders the claim indefinite. The term "smooth" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since it is unclear what qualifies as smooth or not smooth, the scope of the claim is indefinite as it can be subjective even between different ordinary skilled artisans. [See MPEP 2173.05(b).I. and IV].

Regarding claim 15 line 3 recites the limitation “N powder” is considered indefinite as it is unclear what does N mean. One may interpret it as “nitrogen powder” or “no of powder” or “a powder labeled as N” or anything else.

Regarding Claim 16, line 2 recites the limitation of “at least one new material” is considered indefinite as it is unclear which new material would be and what kind of. One can interpret it as metal or polymer or ceramic or rubber or anything else.
Claims 2-16 are rejected by virtue of their dependency on Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. . 102(a)(1)/(a)(2) as being anticipated by Jian Liu [US20160067778A1].

Regarding Claim 1, Liu teaches a method for in situ synthesis of SiC and SiC ceramic matrix composites, SiC  and SiC metal matrix composites, alloys, and/or gradated SiC composition from two or  more powders in additive manufacturing [Section 0002, and 0048] comprising: 
(a) providing an apparatus having: an electromagnetic energy source  configured to generate electromagnetic radiation (an ultrashort pulse laser generates an electromagnetic radiation, comprising a wavelength, a pulse repetition rate, a pulse width, a pulse energy, and an average power) [Section 0003 and Fig 16 (1605)]; an autofocusing scanner [Fig 16 (1620)] configured to receive the electromagnetic radiation from the electromagnetic energy source and to focus and scan the electromagnetic radiation onto a stage where a sample is additively manufactured a focusing mechanism comprising a focus range, is configured to focus the electromagnetic radiation into a focal region) [Section 0003]; a powder system comprising N powder vessels for the two or more powders (the powder vessel is configured to hold the one or more powders) [Section 0003] wherein at least one of the two or more powders comprises SiC [Section 0048]; a powder delivery system [Fig 16 (1610 and 1615)] configured to receive the two or more powders from the powder system and to deposit the two or more powders onto the stage (the powder delivery system comprises: a powder vessel; a roller; and a receptacle; and is configured to deposit one or more powders into the receptacle at the focal region of the electromagnetic radiation; the powder vessel is configured to hold the one or more powders; and wherein the roller is configured to spread the one or more powders in the receptacle into a fabrication powder bed; and is placed onto the stage). [FIG 5, Section 0003, Section 0048] in the vicinity of the focused and scanned electromagnetic radiation; [FIG 5, and FIG 16, ]; and a shielding gas either within a process chamber or as a flowing gas, where in  the shielding gas comprises argon and/or nitrogen (the stage (535) with the powder delivery system (800) is enclosed in a chamber (840) filled with a shield gas (845) such as argon, helium, nitrogen, and/or hydrogen to help the sample avoid oxidation and chemical reaction or interaction with air [Section 0048, Fig 8A and [Fig 16 (1625)]; and one or more computers [FIG5, (515)] coupled to the electromagnetic energy source, the autofocusing scanner, the powder system, and the powder delivery system and configured to control the electromagnetic energy source, the autofocusing scanner, the powder system, and the powder delivery system to deposit one or more layers of the sample [FIG 5, Section 0003, 0043]  for SiC and SiC metal matrix composite synthesis, SiC synthesis, and/or gradated SiC, wherein the one or more layers comprise at least one new material which differs from the two or more powders [Section 0048] 
(b) programming the one or more computers with structural and material specifications of the sample to be additively manufactured; (c) using the one or more computers to control electromagnetic radiation parameter; (d) using the one or more computers to control mixing ratio parameters between the two or more powders; (e) using the one or more computers to control powder deposition parameters based on the structural and material specifications of the sample programmed into the one or more computers (computer coupled to the ultrashort pulse laser, 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
[AltContent: textbox (FIG 8A of Liu [US201600067778A1])][AltContent: textbox (FIG 5 of Liu [US201600067778A1])][AltContent: textbox (FIG 12 of Liu [US201600067778A1])] wherein the computer is configured to adjust the pulse repetition rate, adjust the average power of the ultrashort pulse laser, and coordinate the focusing mechanism, powder delivery system, and the one or more stages. The computer can also be used to convert the AutoCAD or Solid Works file of the sample into 3D printing procedures and contours to make layer-by-layer printing of predefined shapes or devices). [FIG 5, Section 0003, Section 0043]; and 
(f) using the autofocusing scanner to focus and scan the electromagnetic radiation onto the sample while the two or more powders are concurrently deposited by the powder delivery system onto the sample in order to create a melting pool to deposit one or more layers onto the sample, wherein the one or more layers (an auto focusing scanner 520 which scans and focuses the pulse 505 onto the sample 525 being manufactured from the powder 530 being deposited on the stage at first and then subsequent layers of the sample 525, resulting in a strong weld/bond between the sample and the powder) [FIG 5, Section 0003, Section 0043]; comprises SiC and SiC ceramic matrix composites, SiC and SiC metal matrix composites, and/or gradated SiC composition (silicon carbide (SiC)…. and their associated composites)[ Section 0048];

Regarding Claim 3, Liu teaches one of the two or more powders comprises a metal  powder wherein the metal comprises at least one of aluminum, iron, titanium, tungsten, rhenium,  molybdenum, zirconium etc. and alloys of the same [Section 0048].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 12 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jian Liu [US20160067778A1]. 
Regarding Claim 12, Liu discloses a method of an in-situ synthesis of SiC by the additive manufacturing involving localized heating by precise focusing of the ultrafast fs pulses on the sample and the temperature created by this ultrafast laser can be over the melting temperature of the powder, where the powder is completely melted creating a melting pool. The melting pool temperature can go over 5000° C [Section 0044]. Liu teaches for each specific powder, laser parameters ( energy, pulse width, pulse repetition rate average power, wavelength, etc.), scanner speed, powder size and shape, and focal spot size are optimized to generate a temperature larger than the melting temperature of the powder, but lower than the boiling temperature of the powder [Section 0048]. Liu further recites two examples wherein one or more powders comprises a powder with melting temperatures greater than 2000° C [Claim 6]  and wherein the one or more powders comprises a powder with  melting temperatures less than2000° C [Claim 7].
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected melting pool temperature from the overlapping portion of the ranges in a three dimensional additive manufacturing disclosed by Liu to synthesize in situ SiC reinforced composite matrix  from two or more powder to have a uniform object with a uniform desired  composition, because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.I.

Regarding Claim 14, Liu teaches a method where two or more powders comprises and a combinations thereof and the powder sizes of the material ranges from about 0.01 micron (10 nm) to 50 microns [ Section 0048]; 
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected different powder size either in nano size or micron size from the overlapping portion of the ranges of powder size disclosed the method by Liu to synthesize SiC, SiC  CMCs and SiC MMCs from two or more powder in a three dimensional additive manufacturing process to have a uniform object with a uniform desired composition, because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.I. 

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jian Liu [US20160067778A1] as applied to claim1 above, and further in view of Ciprian Bulei et al. [“Aluminum matrix composites: the practice incorporation in the liquid metallurgy technique”, ANNALS of Faculty Engineering Hunedoara – International Journal of Engineering  Tome XVII (2019)]

Regarding Claim 2 and 11 Liu teaches in-situ synthesis of SiC as explained in the discussion of claim 1, but does not teach about the shape of SiC powder as spherical, whisker, wire, fiber and or flake and the ratio of SiC powder to metal powder ranges from 0 to 100. However, it would have been obvious to one of ordinary skill in the art in this field of synthesis of SiC to select one or any combination of shape of SiC powder as claimed instantaneously, as these are very common shape in the art of SiC reinforced composite matrix. 
On the other hand Bulei teaches advance composite materials like Al/SiC metal matrix composite and types of reinforcement. There are two types of discontinuous reinforcement for metal matrix composites: particulate and whiskers and two types of continuous reinforcement: fiber or wire shaped and one of the most common types of reinforcement phase is SiC [page 120 Section 2]. But Bulei does not teach a CMC. However, SiC itself is a ceramic material and acts as the reinforcing phase in the composites, it would have been obvious to one of ordinary skill in the art in this field to select one or any combination of shape of SiC powder as claimed instantaneously to synthesize SiC to a metal matrix to form a SiC MMCs or SiC CMCs. 
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected one or any combination of shape of SiC powder taught by Bulei to modify the teachings of Liu to synthesize SiC, SiC  CMCs and SiC MMCs from two or more powder to synthesize a SiC composite object with a desired reinforcement. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jian Liu [US20160067778A1] as applied to claim1 above, and further in view of Jeantette et al. [US6046426].

Regarding Claim 15, Liu teaches  two or different powders can be used in the system and teaches a powder vessel for sending powder to a build platform but does not teach a powder mixer configured to receive and mix a predetermined amount of two or more powders before sending to powder delivery. However, it would have been obvious to one of ordinary skill in the art to use a powder mixer when combining two or more powders in an additive manufacturing system for the purpose of depositing a uniform composition on the build platform to form a uniform object.
On the other hand Jeantette teaches a method and system for producing complex three dimensional shaped objects by additive manufacturing (abstract), and teaches a combination mixer can be provided with inputs for gas inlets and different powdered materials and an output to the powder delivery system for the purpose of controlling the amount of each constituent and for each powder flow (Claim 8). 
Therefore, it would have been obvious to one of ordinary skill in the art to use Jeantette’s teaching of a powder mixer when combining two or more powders in an additive manufacturing system of Liu for the purpose of depositing a uniform composition on the build platform to form a uniform object.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jian Liu [US20160067778A1] as applied to claim1 above, and further in view of Kon-Bae Lee [US20160168668A1]

Regarding Claim 16, Liu teaches a method of an in-situ synthesis of SiC filled with a shield gas such as argon, helium, nitrogen, and/or hydrogen to help the sample avoid oxidation and chemical reaction or interaction with air [Section 0036] but does not teach any material of Si3N4. 
On the other hand, Lee teaches a method of fabricating a metal (aluminum) matrix composite by a simple process of heating a mixture of a ceramic reinforcing phase and aluminum in nitrogen containing atmosphere and an aluminum matrix composite fabricated by the same [Abstract]. Lee further teaches  the reinforcing phase may comprise Si3N4 and other nitrides or combinations thereof [Section 0044] and a nitrogen containing atmosphere may be achieved by means of nitrogen (N2) gas or ammonia gas (NH3) gas [Section 0050]. Pure nitrogen (N2) gas of 99.9% or higher may be used or a mixture of nitrogen (N2 ) with a diluting non-oxidizing gas such as argon (Ar) or hydrogen (H2 ) [Section 0051]. 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Liu by the teaching of Lee to synthesize SiC, composites with Si3N4 in a nitrogen shielding to avoid oxidation or other unnecessary reaction to get a composite with a desired reinforcement. 

Claim(s) 4, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jian Liu [US20160067778A1] as applied to Claim1 and Claim 3 above, and Jeantette et al. [US6046426], and further in view of Kon-Bae Lee [US20160168668A1]

Regarding Claim 4. 5 and 6 Liu teaches an in-situ synthesis of SiC as discussed in the discussion of claim 1, and claim 3  two or different powders can be used in the system where one of the two or more powders comprises can be SiC and one of the two or more powders comprises a metal  powder comprises at least one of aluminum, tungsten, titanium, zirconium, molybdenum, etc. and alloys [TZM: 0.5% Ti, 0.08%Zr, 0.02% C and the balance Mo] of the same [Section 0048] and teaches a powder delivery system to deposit one or more layers of the sample [FIG 5, Section 0003, 0043]. But Liu does not teach a powder mixer configured to receive and mix a predetermined amount of two or more powders before sending to powder delivery and the percent of volume of TZM to synthesize a TZM alloy or MMC. However, it would have been obvious to one of ordinary skill in the art to use a powder mixer when combining two or more powders in an additive manufacturing system for the purpose of depositing a uniform composition on the build platform to form a uniform object.
Jeantette discloses a method and system for producing complex three dimensional shaped objects by additive manufacturing (abstract), and teaches a combination mixer can deliver  different powdered materials to the powder delivery system to control the amount of each constituent [Claim 8]. Jeantette teaches the material densities varying from 90% of theoretical to fully dense, as well as a variety of controlled physical properties and the composition of the object can be graded from one material to another [Column 3 line 27-32]. 
On the other hand Lee teaches a composite fabricated with a ceramic phase dispersed in metal matrix (an aluminum matrix) wherein the ceramic phase can be the carbide of SiC [Section 0044] and can be added in an amount and adjusted to tailor the properties of the  composite [Section 0045]. Lee further teaches to have 0 to 80 volume percent of a ceramic reinforcing phase in the total mixture of the composite [Section 0046].
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected different mixing ratio from the overlapping portion of the ranges disclosed by Lee and the teaching of powder mixing by Jeantette to modify Liu’s  to get the appropriate mixing ratio of two or more powders for additive manufacturing method to produce a uniform composition on the build platform to form a uniform object, because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.I.

Regarding Claim 7-9 all the above discussions regarding Claim 4-6 about the teaching of Liu to use tungsten, aluminum or aluminum alloy and other metal or alloys along with SIC and teaching of Jeantette about powder delivery system to control the mixing ratio of any amount of each constituent and Lee’s teaching to have 0 to 80 volume percent of a ceramic phase mixing ratio in an MMC are applied to Claim 7-9. In addition Lee further teaches in the case SiC is added as the reinforcing phase to an aluminum matrix the composites are fabricated above the melting temperature of aluminum and thus the Al4C3 is formed as in Claim 7 [Section 0063]. 
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected different mixing ratio from the overlapping portion of the ranges disclosed by Jeantette and Lee to modify Liu’s  to get the appropriate mixing ratio of two or more desired powders for additive manufacturing method to produce a uniform composition of a mixed SiC and metal alloy or MMC to form a uniform object, because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.I.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Jian Liu [US20160067778A1] as applied to Claim1 above, and Ciprian Bulei et al. [“Aluminum matrix composites: the practice incorporation in the liquid metallurgy technique”, ANNALS of Faculty Engineering Hunedoara – International Journal of Engineering  Tome XVII (2019)], and further in view of Kon-Bae Lee [US20160168668A1]

Regarding Claim 13, Liu teaches an in-situ synthesis of SiC as explained in the discussion of claim 1, and claim 3 where one of the two or more powders comprises can be SiC and or a metal powder as listed in the instant claim.  In addition Bulei teaches an advance composite materials with a ceramic material consisting reinforcing phase used for the reinforcement to synthesize SiC MMC or SiC CMC as discussed in the discussions for claim 2 and 11. Bulei further teaches the volume fraction of the reinforcement is typically in the range 10–70%. Metal matrix composites can offer a range of property enhancement over monolithic alloys [Page 120 Section 1]. But neither Liu nor Bulei teach the amount of material composition. 
On the other hand Lee teaches a composite fabricated with a ceramic phase dispersed in metal matrix (an aluminum matrix) wherein the ceramic phase being added as the reinforcing phase in an amount and adjusted to tailor the properties of the  composite [Section 0045]. Lee further teaches to have 0 to 80 volume percent of a ceramic reinforcing phase in the total mixture [Section 0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected different amount of material from the overlapping portion of the ranges of disclosed by Lee because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.I.  Therefore, it would have been obvious to one of ordinary skill in the art to select a desired shape of powder (spherical, whisker, wire, flake or fibers) from Bulei’s teaching and an amount of martials taught by Lee to modify the additive manufacturing system of Liu to synthesize a SiC composite object with a desired reinforcement. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jian Liu [US20160067778A1] as applied to Claim 1 and Claim 3 above, and Jeantette et al. [US6046426], Kon-Bae Lee [US20160168668A1] and further in view of Malik Adeel Umer et.al [“Fabrication of Protective-coated SiC Reinforced Tungsten Matrix Composites with Reduced Reaction Phases by Spark Plasma Sintering” Met. Mater. Int., Vol. 22, No. 3 (2016), pp. 493-500]

	Regarding Claim 10 all the above discussions regarding Claim 4-6 about the teaching of Liu to use tungsten, and or other metal or alloys along with SIC, teaching of Jeantette about powder delivery system to control the mixing ratio of any amount of each constituent and Lee’s teaching to have 0 to 80 volume percent of a ceramic phase mixing ratio in an MMC are applied to Claim 10. In addition Umer teaches SiC reinforced tungsten matrix composites fabricated by additive manufacturing (spark plasma sintering) process [Abstract].  Umer also teaches SiC is an attractive candidate for improving the high temperature properties of tungsten, and W and SiC may undergo W-Si and W-C reactions during sintering and producing W2C , WSi2, W5Si3 and WC as shown below [Page 494, Introduction, line 4-9] . [Page 495 Result and Discussion] 

    PNG
    media_image7.png
    149
    503
    media_image7.png
    Greyscale

Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to get the SiC reinforced tungsten MMC taught by Umer with a composition being selected from the overlapping portion of the ranges of mixing ratio disclosed by Jeantette and Lee to modify Liu’s  method of additive manufacturing  to yield to yield WSi2, WC,          W5Si3, and W2C either partially or completely in the MMC to improve the strength of tungsten for high temperature application, because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.I.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736